   8:18-cv-00499-JFB-CRZ Doc # 29 Filed: 11/04/20 Page 1 of 1 - Page ID # 149




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

GLENN W. GUILLORY, SR.,

                     Plaintiff,                                 8:18CV499

       vs.
                                                                 ORDER
UNION PACIFIC RAILROAD
COMPANY,
                Defendant.


      This matter comes before the Court on the parties’ Stipulation to Dismiss with

Prejudice (Filing No. 28) of this case. The Court being advised in the premises finds that

such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to bear their own costs.



      Dated this 4th day of November, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
